 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDJos.Schlitz Brewing Company and Dallas GeneralDrivers,Warehousemen and Helpers,Local 745,affiliated with International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 16-CA-5923October 23, 1975-DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn July 16, 1975, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section .10(c) of the National LaborRelationsAct, as amended, :the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Jos. Schlitz Brewing Company, Longview, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified. .1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, restrain-ing, -or coercing employees in the exercise of theirrights to self-organization, to form, join, or assistlabororganizations, including the above-namedorganization, to bargain collectively through repre-sentativesof their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities."2.Substitute the attached notice for that of theAdministrative Law Judge.,iThe Respondent has excepted to certaincredibility findings made bythe AdministrativeLaw Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wail Products,Inc:,91NLRB'544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the recordand find no basis for reversinghis findings.221 NLRB No. 12The last line of the third full paragraph of sec. III, C, of theAdministrative Law Judge's Decision reads, "Wilkins testified-". Thisshould be changed to, "Mathis testified-".APPENDIXNOTICE To, EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunitytopresent evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act andhas ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assistanyunionTo bargain collectively through represent-atives of their own choosingTo engage, in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT discourage membership in DallasGeneral Drivers,Warehousemen and Helpers,Local 745, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or in any other labororganization, by discharging or terminating em-ployees, or in any other manner discriminating inregard to hire or tenure of employment oranyterm or condition of employment.WE WILL NOT threaten our employees that ourLongview, Texas, plant will be closed if the Unionbecomes the bargaining representative of ouremployees, or that the plant will be closed andmoved to Los Angeles in the event of a strike.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form, join,or assist labor organizations, to bargain collec-tively through representatives of their own choos-ing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection or to refrain from any-or all suchactivities.WE WILL offer Steven Eugene Fishel fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights and privileges, and make him whole for any JOS. SCHLITZ BREWING COMPANY43loss of pay suffered as a result of the discrimina-tion against him.JOS. SCHLITZ BREWINGCOMPANYDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Longview, Texas, on May 13-and 14,1975.1 The complaint 2 issued March 28, is based' upon acharge filed February 6 by Dallas General Drivers,Warehousemen and Helpers, Local 745, hereinafter re-ferred to as the Union. The complaint, as amended, allegesthat Jos. Schlitz Brewing Company, hereinafter referred toasRespondent, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, hereinafterreferred to as the Act.FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent is, and at alltimesmaterial hereinhasbeen,a corporation organized and existing under and by virtueof the laws of the State of Wisconsin, with its principaloffice located in Milwaukee, Wisconsin, and with a facilityfor the manufacture of metal containers located inLongview, Texas. During the past 12 months, which periodis representativeof all times material herein, Respondent,in the course and conduct of its business operations,purchased for use at its Longview, Texas, facility goodsdirectly from points outside the State of Texas valued inexcess of $50,000. I find that Respondent is, and at alltimesmaterialherein has been, an employer within themeaning ofSection 2(2) of the Act, engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDDallasGeneral Drivers,Warehousemen and Helpers,Local 745, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is, and at all times material herein has been, alabororganizationwithin themeaningof Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent established a facility in Longview, Texas, in1974 for the purpose of manufacturing metal containers.Some of Respondent's employees stationed elsewhere weretransferred to the Longview facility, and some newemployees were hired at Longview. Respondent has afacility,at Tampa, Florida, where machinery is used that issimilar to the new machinery installed at Longview.Employees to be ,transferred to Longview, who then wereworking elsewhere for Respondent, were sent to the, TampanAll dates hereinafter are within 1975, unless stated to be otherwise.2Amended by General Counsel's motion at hearing to add two 8(a)(1)charges; by motion at hearing to allege two employees as supervisors (par. 6of complaint); by motion at hearing to modify par. 2 of the complaint, andmy granting at hearing all said motions.facility for training approximately the last half of 1974.When the employees arrived in Longview in December1974, some of them, together with others hired in themeantime, continued their training.3 They received class-room instruction for about 1 month, conducted off theworksite4 about 2 to 4 hours each night (5 nights per week,with only occasional weekend work). After classroominstruction each night, they took a lunch break and thenspent the remainder of the 8-hour shift at the plant, wherethey received some practical instruction, and did somework.5 Some employees (including Steven Fishel,, discussedbelow) were hired at Longview and trained at Contessa Innand the Longview facility, without going to Tampa.Although there are several employee classifications atLongview, the two that concern most of the employeesinvolved herein are those of adjuster and maintainer. Newemployees assigned to machinery are hired as adjusters,and work with maintainers. Sometimes more than oneadjuster is assigned to the same maintainer, and the groupworks as a team. Adjusters assist` maintainers, run partsand tools for them, and generally'-are considered to besomewhat like maintainer-trainees, although adjusters maydo some independent work 'on machines. Maintainersmake 50- cents per hour more than adjusters, and almostinvariably are promoted-to their classifications from that ofadjuster.Employees at some of Respondent's facilities other thanLongview are represented by the United Steel WorkersUnion. Organizational efforts directed to the Longviewemployees first were undertaken by the United SteelWorkers and the Teamsters Union in August 1974, whilethe Longview employees' were being trained at Tampa.Those efforts continued after the employees came toLongview. The efforts at all times were open and vigorous,paraphernaliawas freely' exhibited, and conversationsabout unions commonly were held throughout the plant,often attended by supervisors. As a result of organizationefforts an election was conducted on January 23 and theTeamsterswas certified January 31 after winning theelection with approximately 73 votes of about 119 eligiblevoters.Steven Fishel (hereinafter Fishel), an adjuster, was one ofthe principal union activists for the Teamsters and was wellknown by Respondent as such. He was discharged byRespondent 4 days after the union election (and prior tocertification) and that discharge is the principal cause ofcomplaint herein. The Union and Fishel contend Fishelwas, discharged because of his union or concerted activi-ties;Respondent contends it discharged Fishel for validbusiness reasons not related in any way- 'to union orconcerted activity.A.Dischargeof FishelThe complaint alleges (pars. 7 and 8) that Fishel wasdischarged on or about January 27 because of his union orconcerted activities.3Usually conducted by supervisors.4At the Contessa Inn in Longview.5Most of the work at times relevant herein consisted of cleaning andsweeping. The buildings still were under construction, and machinery stillwas being installed. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDFishel testified as follows: He applied for a job withRespondent and took a written test, at which time he saidhe wanted to be hired as a millwright. Later he was advisedby a secretary to report to the Contessa Inn December 5 tostart training, which he did. He learned after reporting thathe was' being hired as an adjuster rather than as amillwright, and he asked his instructor, Chuck Walker(hereinafterWalker), about the matter. Walker told him tosee "SupervisorMcElligott" 6 about it when Fishel nextwent to the plant. A couple of hours later, when he arrivedat the plant, Fishel talked with McElligott, who said"someone made a mistake" and who agreed that Fishelwas qualified to be a millwright. Later that evening Fisheltalked with "the assistant plant engineer," who said Fishelshould have been a millwright.? The following MondayFishel again talked with McElligott, who said, "Well, wehave decided not to transfer you into millwright becausewe don't want to waste any money on training you." A dayor so later Kenneth Brown (hereinafter Brown), a nightsuperintendent, called Fishel into his office, said Fishelshould have been hired as a millwright, and stated, "Well,itwas our mistake., How do you feel about quitting now?"Fishel replied that he was not going to quit; he thought atthe time that Brown was trying, to get him to quit. Fishelhad talked with several employees prior to the conversationwith Brown about possibly quitting because of not beinghired as a millwrights Fishel then asked Brown aboutpossibilities for advancement, and Brown said the possibili-ty of advancing to millwright was "pretty good." The, nextday another supervisor (Phil Wotring,, hereinafter Wotring,a production supervisor) called Fishel into his office andsaid much the same thing as Brown.Fishel testified that, about 2 weeks before he wasdischarged, a rumor was being circulated at the.plant thathe was going,to be fired, and one of the maintainers toldhim "to calm down . . . about the union and all of the stuffthat I, had been doing," and that "they were going to get ridof me."Fishel said that, on January 17, Brian Cook (hereinafterCook), a supervisor in Fishel's work area, called Fishel infor, a meeting with Supervisors Brown, Wotring, and Cook.Brown asked Fishel if he had given any more thought toquitting, and Fishel said no. Brown and Wotring askedFishel to help some of the maintainers and he agreed to.Brown said Fishel probably would be a maintainer in a fewmonths anyway and that Fishel's work was satisfactory.The supervisors, explained the difference between adjustersand maintainers, and said they wanted to know whetherFishelwould be satisfied as an adjuster until he couldbecome a maintainer.Fishel stated that, a couple of days before he wasdischarged, he and a group of employees were talking inthe lunchroom. The subject of overtime was discussed andwhen Supervisor Bobby Smith later came into the room,Fishel asked him if the employees would be paid doubletime for Sunday work. Smith said he would find out. Smithleft the room, returned, and explained the overtime policy.Fishel said on January 27 Brown told him he was beingdischarged because he was not doing his work.Fishelprotested,and Brown replied that the decision was made 2weeks earlier but he had been waiting for managementapproval.Brown said the discharge slip would show thatFishel could not get along with other employees and wasagitating them,and he stated,"We have decided to get ridof you because we were going to weed out some men andyou're one of them that we wanted to getrid of before theunion got in."Brown also told Fishel that his work may beall right,but that the discharge slip would show inability toadapt to the work .9Brown mentioned the incident in thelunchroom concerning overtime and said Fishel had givenSmith a bad time.Fishel said he was an avid supporter of the Teamsters.He advocated Teamsters organization of the plant from thefirst night of his.employment,holding conversations dailythroughout the plant and at the Contessa Inn. He woreunion insignia,signed a union authorization card,assistedtheUnion,and obtained card signatures from otheremployees.He frequently talked about the Union withinearshot of supervisors,includingCook,Brown, Smith, andWotring. On one occasion,Fishel said a supervisor toldhim "you guys are after the wrong union."Fishel said he frequently assisted maintainers,voluntari-ly and at the request of Wotring,Brown,and others.Brown testified as follows:He is a night superintendent,responsible for the shift that Fishel worked. Four supervi-sots are under Brown.Fishel's instructor Walker,Brown'ssupervisorMcElligott,and a shop supervisor(Bill Shank)had told Brown thereseemedto be a question in Fishel'smind about the job he had been hired for. Walkersuggested to Brown that someone in management talk withFishel,and McElligott and Shank said Fishel was trying toget a millwrightjob.As'a result of those'reports, Brownmet with Wotring and Fishel on December 11. Fishel wastold he had been hired as an adjuster, and that there wasno chance of being transferred to a millwright position.Brown explained the Company's bidding and seniorityprocedures and current hiring practices,allof whichprecluded Fishel's being transferred'to millwright classifi-cation. Brown told Fishel he would be, evaluated upon hisjob as an adjuster,and not upon any other basis. Fisheltold Brown that, had he known he was to be hired as anadjuster rather than as a'millwright, he would not haveaccepted employment;however,he would not quit nowthat he was hired,because of a problem with unemploy-ment benefits occasioned by his recent move fromCalifornia.Brown said that,after the meeting of December 11, hesaw Fishel on six or seven occasions loafing or engaged inidle chatter with other employees.On one occasion Fishelasked Cook when the Company was going to make him amaintainer,and as a result of that inquiryBrown called ameeting with Fishel January 11, also attended by Supervi-sorsCook,Wotring,and Smith.Brown read to Fishel thejob descriptions of adjuster and maintainer,and explained6Gary McElligott (hereinafterMcElligott),Respondent'sLongviewgoing to hire some millwrights in January" and that Fishel would be advisedproduction manager.about transferringT In his next sentence, Fishel said thus statement was made to him "a few'8Fishel's testimony on this subject was self-contradictory and confusing.days" afterhe wentto work, and that he was told at the time that "they were9The slip reads: "Fad to adjust to job during probationary period." JOS. SCHLITZ BREWING COMPANY45the work of each. Fishel said the explanation cleared up thequestions he had in his mind.Brown said Fishel's work did not improve after themeeting of January 11. He worked satisfactorily whenalone,but would "goof off' when working with others.About January 20 Brown met with Wotring, Cook, Smith,and Maintainers Dennis Bronk and Joe Dorsey relative toFishel,who had worked for each of those persons at onetime or another. The group decided to recommenddischarge of Fishel, and Brown conveyed the recommenda-tion toMcElligott,who asked management's approval.After management and McElligott approved the proposeddischarge, Brown, met with Fishel January 27 and read theterminationnotice to him. Fishel asked for specificexamplesof his failure to adjust and his poor workperformance. Brown citedinstancesof loafing, the incidentin the lunchroom concerning overtime, instances ofFishel's being,out of his work area, and other examples.They again discussed Fishel's discontent about not beinghired as a millwright. Fishel said he would not haveworked at the plant had he known in advance that he wasnot going to be a millwright. After a period of conversationFishel walked out and left the plant in anger.Brown said there was no remark during the meeting withFishel on January 27 concerningunions,and he deniedthat he said anything to Fishel about weeding out unionsupporters.Brown alsodenied telling Fishel at any timethat his work was satisfactory, and denied that he ever toldFishel a mistake had been made on his classification, orthat Fishel's classification would be changed.Brown saidone of the problems with Fishel was hiswandering from training groups assigned to watch main-tainers adjustmachines.Another was his inability to workwith others, including Eddie Jackson, Sam Watson, andRaymond Johnson. Supervisors frequently complained toBrown aboutFishel's showoff attitude.Smith testified relative to the incident in the lunchroomconcerningovertime in much thesame manneras Fisheland Brown, but added that, when he reported back to theemployees on company policy relative to overtime, Fishelsaid,"Well, it looks like the damn company is going toscrew us outof an hour and a half." Smith reported thatstatementto Brown. Smith testified that the only questionhe remembersFishel asking in the lunchroom was "whatabout the hour and a half that we were sent 'home early,"referring to the preceding week when the employees weresent homebefore the end of the shift.Cook testified concerning an incident of December'18,1974, wherein he talked with Fishel about the latter's notstanding with the group of trainees being instructed byCharles Walker in the use of a machine. Fishel explained toCook that he did not want to push his way into the group,and that he would get more out of waiting until themachine was runningmore smoothly; he declined to moveinto the group as requested by Cook.Eddie Jackson testified that he has worked with Fishel,that he never had any problems with Fishel, that Fishel hashelped him in his work in a friendly and cooperativemanner,and that he has seen Fishel help others in theirwork. Jackson said he enjoyed working with Fishel.Raymond Johnson testified that he has never had anytrouble working with Fishel,because Fishel works in theopposite end of the plant and Johnson has never workedwith him.William Watson testified that he has never worked withFishel.Fellow employeesLarry Alfred,Raymond Pepper, andCaseyMathis testified to Fishel'scooperative attitude,helpfulness,and diligence at work.AnalysisThe record shows union animus on the part of Respon-dent, as discussed in section B, below. Fishel was not analtogether convincing witness.His testimony was self-contradictory and, at times, confusing. Some of hisstatements obviously were self-serving and contrived. Hetestified at one point in a manner intended to show thatRespondent generally is anti-union, but at another point heattempted to show that Respondent was pressing for aSteelWorkers victory. In any event, it is clearly shown bythe record that union activity at training classes and in theplantwas widespread, open, and vigorous. Union para-phernalia was openly displayed and supervisors frequentlyengaged with employees in discussions about unions.There is no controversy about the fact that Fishel was anactive union supporter, and that Respondent was fullyaware of that activity. The only question is whether Fishelwas discharged because of his union or concerted activity,or because of some reason not related to such activity.The only evidence of activity that possibly could beconsidered "concerted" was that of the lunchroom incidentinvolving discussions of overtime. However, that evidencedoes not necessarily show activity protected by the Actand, further, Brown testified that he did not "even considerthat a problem," and that the incident was not given toFishel as a reason for discharge - it was given only as anexample of the type of conduct not expected of a newemployee. In any event, a finding on this point is notnecessary in view of the finding of an 8(a)(3) violationbased upon union activity, as discussed below.In explaining the reasons for Fishel's discharge, Brownrelied on the following contentions: (a) Fishel wanderedfrom the training group; (b) he wandered out of his workarea; (c) he loafed when he was supposed to be working;(d)he had a "know-it-all" attitude, ' and rudely injectedhimself in the work problems of others; (e) he complainedtoo much, particularly about his job as an adjuster; he felthe should be at least a' maintainer; (f) he could not workwell with employees Jackson, Johnson, and Watson.Most of the reasons given by Brown for Fishersdischarge did not withstand the pressures of trial. (a)Evidence shows that the size of groups that could directlyobserve machine operations was limited. Ford, an impres-sivewitnesswho is credited, testified that he was aninstructor at Contessa Inn and the plant, and that traineescustomarily drifted from groups observing machine opera-tions,because of observation group size limitations andbecauseof the availability of nearby machines forobservation. Ford said such activity was well known byinstructors and permitted. (b) Brown said Fishel went intothe shop area in violation of rules. Ford and other credited 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnessesestablished the fact that one duty of adjusters isto run toolsto and from the shop area for maintainers, andBrown acknowledged that Fishel properly could be in theshop area. (c) Brown alone testified that Fishel leaned onhis broom and loafed. That testimony was not supported,but in any event,it isof little probative value. There is noindicationthat the subject was considered to be ofsufficientgravity towarrant a reprimand of Fishel.Further, the record shows that the plant was underconstruction,and that cleaning and sweeping constitutedmost of the plant work during times relevant herein. Noemployee was pleased by that state of affairs. Certainlybeing lessthan enthusiastic about such chores would notbe cause. for discharge under the circumstances. (d) Thistestimony by Brown was rebutted by Ford, Jackson,Alfred,Pepper, andMathis, although -there remainsenough testimony on the record to warrant the inferencethat Fishel may have a poor work attitude. However, therecord does not show- that Fishel was reprimanded, ortalked with,concerninghis work attitude or any other ofthe subjects given byBrown asreasons for Fishersdischarge.It is true that Fishel was a probationaryemployee when he was discharged, but Brown testified thatthe two meetingsheld with Fishel were because of Fishel'sapparent inability to understand the requirements forchanging work classifications.At neither meeting, nor atany othertime,was Fishel warned about loafing, wander-ing from training groups, being in the shoparea,complain-ing,or havinga poor work attitude. The decision todischargeFishel was made solely by a group of supervisors,during a meetingattended only by those supervisors. (e) Itis clear fromthe testimony of Fishel himself, in support ofthe testimony of Brown and Smith, that Fishel is acomplainer.There is no doubt but that he made a nuisanceof himself by his frequent complaints about being anadjuster, about his claim to being an expert mechanic, andby his statementsabout quitting. The lunchroom incidentinvolvingovertime simply is more of the same. (f) Thistestimonyof Brown was credibly and effectively rebuttedby Jackson, Johnson, and Watson, as summarized above.It is not necessary to cite authority for the long-establishedproposition that the National Labor RelationsBoard is not,and legally cannot, be concerned with thecause for an, employee's discharge if that cause is, not, forengaging in,union orconcerted activity protected by -theAct. If Respondent, wanted to discharge Fishel because ofhis work attitude or his complaining (nonprotected), or forno reason atall, in the absence of any other consideration,the Boardwould not be concerned.I .The question is'whether the reasons given by Brown forthe discharge are' pretextual,and if so, whether the realreason for Fishersdischarge was, wholly or partially,activity protected by the Act.There is no room to argue that Respondent did-not knowof Fishel's open, constant, and vociferous union activity.Fishel was an active union organizer, both at Contessa Innand at the plant; he openly wore union buttons; he was onthe union in-plant committee; he generally was known asone of the most active' union' supporters in the plant;Brown acknowledged that he, had seen Fishel's unionbutton, and knew Fishel was a supporter of the Teamsters.Fishel testified that Brown told him he was beingdischarged at least-partially because of his union activities.Brown denied that allegation. As with much othertestimony given by Fishel and Brown, selecting the truthfulstatement is not a simple task. Fishel's self-contradictingand confusing testimony, and his obviously contentiousnature,do not instill confidence. On the other hand,Johnson, Jackson, -and Watson (particularly Jackson, whowas an impressive witness) made it clear that Brown wasfar less than accurate when he said those three persons hadcomplained that they could'not work well with.Fishel. Twoof, them never worked with Fishel, and the third said Fishelwas cooperative and easy to work with. In view of theforegoing, and in view of Respondent's union animus andknowledge of Fishel's active union support, it is found thatBrown wanted to "weed out" union, activists and saidsomething to that, effect when he discharged Fishel.Respondent argues that Fishel was no more active thanseveral other employees, and that there is no apparentreason for Fishel alone to be selected for discharge becauseof his union activities, since he was not uniquely, active. Itmay be that, under some circumstances, failure todischarge others who are equally active raises an inferencethata discharge is for reasons other than- union, orprotected activity, but more than that is involved in thiscase.Fishel is a complainer, and an,agitator, and he wastold that - such qualities contributed to his discharge.However, two things are apparent relative to that state-ment. First,much of Fishel's agitation was based uponunion activity. Second, Brown's obvious misstatement offactwhen he, said Fishel could not work with Jackson,Johnson, and Watson must have been made in an attemptto create a case where none existed.ia The misstatement istoo clear and too serious to ignore. It is logical to infer thatthe misstatement was made to cover some other reason forthe discharge. The only other reason of concern hereinwould be "union activity. In view of Respondent's unionanimus (discussed below), and the circumstances of thedischarge it is clear, and found, that the misstatement wasmade to cover the fact that at least part of the reason forFishel's discharge was his union activity.It is clear that''Fishel has a chip on his shoulder, and thathe may well have given Respondent cause to want to let,him go. `It is also clear that, absent union considerations,Respondent may well be justified in its dislike of Fishel asan employee. However, Fishel's discharge 4 days after the10Respondent contendsin its brief that General Counsel's rebuttalwitnessesshould not be credited, since their motive was one held incommon'among theemployees, whereas the supervisors who testified hadno common motive.This contention is not adopted First, Johnson andWatson were credible witnesses, and Jackson was particularly impressive.Second,no reason was given by Respondent for Brown's misstatements offact.Third,supervisors clearly have reason to make common cause in acontroversyinvolving management on one side and union employees on theother. - JOS. SCHLITZ BREWING COMPANY47union election,1' andafterFishel's active union efforts'carried oncontinuouslysince hisfirst day at work, compelthe conclusionthat his discharge was based,at least inpart, upon hisunion activity. Clearly the "poor attitude"assigned to Fishelby Respondent includedhis union biasand his continuousefforts on behalf of the Union. Indischarging Fishel under those circumstances, the Act wasviolated,and it is so found.Richard M.Brown,D.O. andDonald R.Janower,D.O., a copartnership d/b/a ParkGeneral Clinic,218 NLRB No. 78 (1975);B & G Chrysler-Plymouth Inc.,186NLRB 282 (1970);Lowery TruckingCompany,200NLRB 672 (1972);VolkswagenSouthAtlantic Distributor,Inc.,202 NLRB 485 (1973);NationalAirmotive,a Divisionof Republic Corporation, 207NLRB517 (1973).B.Alleged Threat To Close the PlantThe complaint (as amended) alleges that, on or aboutJanuary 15, Respondent, by its supervisor and agent, JoeDorsey, threatened to close the Longview canning facilityif theTeamsterswon the forthcoming representationelection.Respondentadmitted at the hearing that Joe Dorsey(hereinafter Dorsey) is a supervisor within the meaning ofthe Act.Harold Wilkins (hereinafter Wilkins) testified that he is amaintainerfor Respondent.Wilkins said he talked withDorsey in the plant storeroom on or about January 15, andthatDorsey stated, "I guess you know if the Teamsterscomein that they'llsend ustoLA." 12 Wilkins said hereportedthe statementto union representatives and that,about 2 days after Dorsey made the statement, Dorsey toldWilkins that he would not tell Wilkins anything else, andthat he would deny his statement'made in the storeroom;Wilkins further testified that, about a day later, Cookasked him"did Joe {Dorsey j really say, that?"Wilkinsreplied "yes," and Cook shook his head.Dorsey testified that he talked with Wilkins in thestoreroomand that the latter asked him "if I thought thatthe company would move their supervisors out to the L.A.plant." Dorsey said he replied he did not know, "Harold,theymight or they might not." Dorsey said RobertEckhardt, the industrialrelationsmanager, called him onthe telephonethe following day at home, and asked if hehad told Wilkins that the plant would be closed and thesupervisorsmoved to L.A. Because of that inquiry, DorseyaskedWilkins that evening whether Wilkins had toldanyone that Dorsey said the plant was going to be movedto Los Angeles and Wilkins said he had not told that toanyone. Wilkins said he told "some guys" that Dorsey said"We might move it out there or we might not."Basedupon the record and observation of the witnesses,Wilkins is credited and it is found that the statementitRespondent argues in itsbrief:"The record is devoid of anyindicationof why the company would have set about removing Unionsympathizersfrom the plant 'before the union got in,' when, in fact, theUnion hadindeed'been in'for four days after a convincing electionvictory."In thefirst place, Brown testified that the decision to recommend Fishersdischarge was reachedJanuary 20, a week prior to the discharge and thedelay in dischargewasonlybecause the termination had to be approved bymanagement.attributed byWilkins to Dorsey was, in fact, made asalleged.Dorsey is not credited; he was an unimpressivewitness.It is further found that, under the circumstances,including the union activity at the plant and the pendingunion election, the statement made by Dorsey was coercivein violation of the Act. The statement clearly impliesclosure of the plant if the Teamsters won the election.United Service Corporation d/b/a Forest Park AmbulanceService,206 NLRB 550 (1973);Glacier Packing Co. Inc.,204 NLRB 597 (1973).Respondent contends the statement by Dorsey referredto the possibility of a temporary closure for the period of astrike and no longer. There is nothing in the statement tosupport that contention and, further, the statement thatsupervisors would be "sent" to Los Angeles clearly impliesa permanent, retaliatory closure.Respondent also contends the statement is no more thanexpressionof a belief concerning possible economicconsequences of a union victory. There is nothing in thestatement to support that contention.C.Alleged Threat To Close the PlantThe complaint (as amended) alleges that, on or aboutJanuary 21, Respondent, by its supervisor and agent,Dennis Bronk, threatened to close its Longview canningfacility if the Teamsters went,on strike.Respondent admitted at the hearing that Bronk is asupervisor within the meaning of the Act.Casey Mathis (hereinafter Mathis), a maintainer, testi-fied that, a few days after the incident involving Wilkinsand Dorsey, discussed in paragraph B, above, he talkedwith Bronk and the subject of a union contract came up.Wilkins testified:He told me that,there was no way thatwe were goingto get a better contract from' Schlitz than Tampa orOak Creek had already gotten and I told him that ifthey offeredus the samecontract that the SteelWorkers had, then, we would turn it down andstrike,and he said, "If you all go on strike, they'll shut thisplant down and the supervisors will be moved to LosAngeles. "Bronk denied the statement attributed to him by Mathis.Bronk testified there wererumors amongemployees aboutthe possibility of the plant being closed and moved to LosAngeles, and he said that,in lateJanuary or earlyFebruary, he talked with a Mr. Halcumb, who is ,a unionsteward, and that Halcumb said, "I don't know if you'resaying anything to the employees about L.A. orsupervisorsgetting moved out. But if you are, I wish you wouldn't sayIn the second place,the discharge was prior to certificationof the Union-election alone does not result in a union's representative status.Finally,a union election victory would not necessarily diminishRespondent's desire to rid itself of a known union activist.In fact, suchanactivist could be more troublesome to a company after union certificationthan during an organizational campaign.Thisargument of Respondent is not convincing.12Wilkinstestifiedhe understood the reference to "us" to mean thesupervisors. 48DECISIONSOF NATIONAL LABORRELATIONS BOARDanything about it or you could get yourself in sometrouble."Based upon the record and upon observation of thewitnesses,it is found that Bronk made the statementsattributed to him by Mathis, who is credited.It is further found that,,in view of the union activity atthe plant and the pending union election, the statementmade by Bronk was coercive in violation of the Act.13United Service Corporation d/b/a Forest Park AmbulanceService, suprw Glacier Packing Company, supra.As discussed in B, above, Respondent's arguments thatthe statement made by Bronk refers to a temporary move,or to an opinion of economic consequences, are notsupported by the words used in the statement.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe Respondent's activities set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of-theAct, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that Respondent unlawfully dis-charged Steven Eugene Fishel. I will, therefore, recom-mend that Respondent offer Steven Eugene Fishel hisformer job or, if that job no longer exists, a substantiallyequivalent' job, without prejudice'to his seniority and otherrights and privileges, and make him whole for any loss ofearningssuffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to thatwhich he normally would have earned, absent thediscrimination,less net earningsduring such period, withbackpay computed on a quarterly basis in the mannerestablished inF.W.Woolworth Company,90 NLRB 289(1950), plus interest at the rate of 6 percent per annum,, asset forth inIsisPlumbing & Heating Co.,138 NLRB 716(1962). It will be further recommended that Respondentpreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary anduseful' to determine the amounts of backpay due and therights of reinstatement under the terms of these recommen-dations.Upon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:13At thecloseof GeneralCounsel's case in chief,Respondentmoved todismiss.The motion was denied so far as the 8(a)(3) allegation is concerned,and deferred so far as the two 8(axl) allegations are concerned.The motionto dismiss the two 8(a)(1) allegationshereby is denied.14 In the event no exceptions are filedas provided by Sec. 102.46 of theCONCLUSIONS OF LAW1.Jos.SchlitzBrewing Company is an, employerengaged in commerce within, the meaning of Section 2(6)and (7) of the Act.2.Dallas General Drivers,Warehousemen, and Help-ers, Local 745, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is, and at all times material herein has been, islabor organization within the meaning of Section 2(5) ofthe Act.By discharging Steven Eugene Fishel on January 28,1975,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of'Section 8(a)(3)and (1) of the Act.4.By threatening its employees that its Longview,Texas, plant would be closed'if the Union became thebargaining representative of those employees and that,theplant would be closed and moved to Los Angeles in theevent of a strike, Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.,5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.`Upon the foregoing findings of fact, and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 14The Respondent, Jos. Schlitz Brewing Company, Long-view,Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:,(a)Discouraging membership in Dallas General Drivers,Warehousemen and Helpers, Local 745, affiliated ' withInternationalBrotherhood -of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization, by discharging or terminating employ-ees, or in any other, manner discriminating in regard to hireor tenure of employment or any term or condition ofemployment.(b)Threatening its employees that Respondent's Long-view, Texas, plant will be closed if the Union becomes thebargaining representative of those employees or that theplant will be closed and moved to Los Angeles in the eventof a strike.(c) In any like or -related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, including the above-named organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain fromanyand all such activities.2.Take the following affirmative action, which willeffectuate the policies of the Act:Rules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommendedOrderherein shall, asprovided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall, bedeemed waived for all purposes. JOS. SCHLITZ BREWING COMPANY(a)Offer Steven Eugene Fishel immediate and fullreinstatementto his former job or, if that job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for his loss of earnings in the manner setforthin thesectionof thisDecision entitled "TheRemedy."(b) Preserveand make available to the Board or itsagents, allpayroll and other records, as set forth in "TheRemedy" section of this Decision.(c) Post at its Longview, Texas, operation copies of theattached noticemarked "Appendix".15 Copies of said15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuant49notice, on forms provided by the Regional Director forRegion 16, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted., Reasonable steps shallbe taken by the Respondent to insure that the notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."